—In an action to recover damages for conversion, the defendants John Pandolfi, Lillian Pandolfi, and Lilpan Realty Corp. appeal from an order of the Supreme Court, Nassau County (Davis, J.), dated June 2, 1999, which denied their motion to dismiss the complaint insofar as asserted against them on the ground of lack of jurisdiction.
Ordered that the order is reversed, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendants is severed.
The Supreme Court erred in denying the appellants’ motion to dismiss the complaint insofar as asserted against them for lack of jurisdiction. Service of an order to show cause with accompanying papers, which included a copy of the summons and verified complaint, was not proper service of process and was insufficient to confer jurisdiction over the appellants (cf., Staskoski v Government Empls. Ins. Co., 138 AD2d 587; Happy Age Shops v Maty as, 128 AD2d 754). Furthermore, the plaintiffs service upon the appellants of a supplemental summons and amended verified complaint without leave of the court and without having filed the supplemental summons and amended verified complaint, was ineffective either to join the appellants to the pending action or to commence a new action against them (see, CPLR 305 [a]; 1003; Rols Capital Co. v Beeten, 264 AD2d 724). O’Brien, J. P., Joy, Luciano and Schmidt, JJ., concur.